Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 8
Cancelled: 3 and 10
Added: None
Therefore, claims 1-2, 4-9 and 11-14 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The term "far from" in claim 1 and 8 is a relative term which renders the claim indefinite.  The term "far from" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, one of ordinary skill would not be able to ascertainwhat it really means for something to be “far from” an element. 
The dependents claims 2, 4-7, 9 and 11-14 are also rejected under 112(b) by virtue of them being dependent to the above mentioned independent claims. 

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with an argument that the prior art fails to disclose the limitation “the specific region being disposed in the integrated circuit chip and far from an entire boundary of the integrated circuit chip”. In this rejection the entire IC chip package of Chung (Fig. 4) and Park (Fig. 4) is interpreted to read on the claimed limitation “the integrated circuit chip”.  And, the circuit chip 142 of Chung and the circuit chip 200 of Park is interpreted to read on the claim limitation “a specific region”. See below for the citations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0075268 A1, hereinafter “Chung”) in view of Day et al. (US 9,047,818 B1, hereinafter “Day”) and Park et al. (US 2014/0124906 A1, hereinafter “Park”).
As to claim 1, Chung (Fig. 4) discloses a source driver (Para. 0144), comprising:
an integrated circuit chip (140);
a sample-and-hold circuit (Fig. 6 elements 610-620; Para. 0147-0148, it samples the image signal and stores it), disposed in the integrated circuit chip (Para. 0146); and
at least one non-input-output bump (Fig. 4 element 147), disposed in the integrated circuit chip (142), and the at least one non-input-output bump (Fig. 3A element 147, the 147 bump that is not connected to the output is interpreted as the non-input-output bump) and the sample-and-hold circuit located in a specific region (142)  and the specific region being disposed in the integrated circuit chip and far from an entire boundary of the integrated circuit chip (Fig. 4 element 141, the outer boundary of the 141 is interpreted as the boundary of the integrated circuit chip). 
Chung does not explicitly disclose the sample-and-hold circuit comprises at least one capacitor, 
the at least another bump disposed in the integrated circuit chip and located outside the specific region, and the at least another bump being closer to the entire boundary of the integrated circuit chip than the at least one non-input-output bump.
However, Day teaches the sample-and-hold circuit comprises at least one capacitor (Fig. 8 element M’4; Col. 11 lines 1-3, NMOS capacitor). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Day to include a capacitor in the sample-and-hold circuit of Chung. The motivation would have been store the sampled signal (Day; Col. 11 lines 1-4). 
disposed in the integrated circuit chip (110) and located outside the specific region (200), and the at least another bump (Fig. 4 element 224) being closer to the entire boundary of the integrated circuit chip (110; Para. 0094, the claimed integrated circuit chip is interpreted to include the mounting substrate) than the at least one non-input-output bump (210, Chung discloses the bumps that are not connected as discussed above). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Park to include a bump outside the specific chip region in the integrated chip package in the device disclosed by Chung/Day. The motivation would have been to provide the ground connection for the circuit (Park; Para. 0103). 

As to claim 2, Park (Fig. 4) teaches the source driver as claimed in claim 1, wherein a first distance between the at least one non-input-output bump (210; Chung discloses some of the bumps are not connected to the output terminals as discussed above) and the sample-and-hold circuit (220; Chung discloses sample and hold circuit in the IC chip as discussed above) is less than a second distance between the at least one non-input-output bump (210) and the entire boundary of the integrated circuit chip (as it can be seen the distance between the bump 210 and the chip circuitry 200 seems to be less than the distance between the edge of the IC package 110 and the bump 210).

As to claim 4, Chung (Fig. 4) discloses the source driver as claimed in claim 1, further comprising:
a film (Para. 0113), disposed below the integrated circuit chip (140), and the film and the integrated circuit chip are mounted together by the at least one non-input-output bump (147, a thin film metal tape will be attached to the IC chip package 140 that is a thermally-enhanced chip-on-film package),


As to claim 5, Park (Fig. 4) teaches the source driver as claimed in claim 1, wherein the at least one of non-input-output bumps (210; Chung discloses some of the bumps are not connected to the output terminals as discussed above) are disposed in the integrated circuit chip (the IC chip Package that is mounted on the substrate 110) and surrounding the sample-and-hold circuit (Chung discloses a sample-and-hold circuit as discussed above).

As to claim 6, Chung (Fig. 3A) discloses the source driver as claimed in claim 5, wherein the at least one non-input-output bumps (147) are adjacently located on at least two sides or at least two corners of the sample-and-hold circuit (Fig. 6A element 610-620, the sample and hold circuit is located in the circuit chip 142. And, the bumps are located around the edges of the circuit chip. Therefore, the bumps will be necessarily located on the two sides of the sample-and-hold circuit.).

As to claim 7, Chung (Fig. 3A) discloses the source driver as claimed in claim 1, wherein the at least one non-input-output bumps (147) forms a closed shape or an open shape to surround the sample-and-hold circuit (Fig. 6A element 610-620; the sample and hold circuit is located in the circuit chip 142. And, the bumps are located around the edges of the circuit chip.).

Claims 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0075268 A1, hereinafter “Chung”) in view of Kwon et al. (US 2016/0372050 A1, hereinafter “Kwon”) and Park et al. (US 2014/0124906 A1, hereinafter “Park”).

As to claim 8, Chung (Fig. 4) discloses a source driver (Para. 0144), comprising:
an integrated circuit chip (140);
a circuit (Fig. 6 elements 610-620; Para. 0147-0148), disposed in the integrated circuit chip (Para. 0146); and
at least one non-input-output bump (Fig. 4 element 147), disposed in the integrated circuit chip (142), and the at least one non-input-output bump (Fig. 3A element 147, the 147 bump that is not connected to the output is interpreted as the non-input-output bump) and the circuit located in a specific region (142)  and the specific region being disposed in the integrated circuit chip and far from an entire boundary of the integrated circuit chip (Fig. 4 element 141, the outer boundary of the 141 is interpreted as the boundary of the integrated circuit chip). 
Chung does not explicitly disclose an analog-to-digital conversion and the analog-to-digital conversion circuit comprises at least one capacitor, 
the at least another bump disposed in the integrated circuit chip and located outside the specific region, and the at least another bump being closer to the entire boundary of the integrated circuit chip than the at least one non-input-output bump.
However, Kwon (Fig. 1) teaches an analog-to-digital conversion circuit (380); and
the analog-to-digital conversion circuit comprises at least one capacitor (Fig. 8 element C8; Para. 0096). 

Park (Fig. 3) teaches the at least another bump (120) disposed in the integrated circuit chip (110) and located outside the specific region (200), and the at least another bump (Fig. 4 element 224) being closer to the entire boundary of the integrated circuit chip (110; Para. 0094, the claimed integrated circuit chip is interpreted to include the mounting substrate) than the at least one non-input-output bump (210, Chung discloses the bumps that are not connected as discussed above). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Park to include a bump outside the specific chip region in the integrated chip package in the device disclosed by Chung/Day. The motivation would have been to provide the ground connection for the circuit (Park; Para. 0103). 

As to claim 9, Park (Fig. 4) teaches the source driver as claimed in claim 8, wherein a first distance between the at least one non-input-output bump (210; Chung discloses some of the bumps are not connected to the output terminals as discussed above) and the analog-to-digital circuit (220; Kwon teaches analog-to-digital conversion circuit in the IC chip as discussed above) is less than a second distance between the at least one non-input-output bump (210) and the entire boundary of the integrated circuit chip (as it can be seen the distance between the bump 210 and the chip circuitry 200 seems to be less than the distance between the edge of the IC package 110 and the bump 210).

As to claim 11, Chung (Fig. 4) discloses the source driver as claimed in claim 8, further comprising:

wherein a side of the integrated circuit chip having the analog-to-digital conversion circuit is disposed to face the film (Fig. 2A, 3A, 4, 6; Para. 0114, since the bumps 147 electrically connect the circuit chip 142 to the patterns, the analog-to-digital circuit or the wiring of the analog-to-digital circuit should be disposed to face the film that is attached to the substrate of the chip package 140), and a gap is existed between the integrated circuit chip and the film (Fig. 4 element 149; Para. 0125).
As to claim 12, Park (Fig. 4) teaches the source driver as claimed in claim 8, wherein the at least one of non-input-output bumps are disposed in the integrated circuit chip (210; Chung discloses some of the bumps are not connected to the output terminals as discussed above) and surrounding the analog-to-digital conversion circuit (Kwon teaches an analog-to-digital circuit as discussed above).

As to claim 13, Chung (Fig. 3A) discloses the source driver as claimed in claim 12, wherein the at least one non-input-output bumps (147) are adjacently located on at least two sides or at least two corners of the analog-to-digital conversion circuit (Fig. 6A element 610-620, the driving circuitry is located in the circuit chip 142. And, the bumps are located around the edges of the circuit chip. Therefore, the bumps will be necessarily located on the two sides of the analog-to-digital circuit.).

As to claim 14, Chung (Fig. 3A) discloses the source driver as claimed in claim 8, wherein the at least one non-input-output bumps forms a closed shape or an open shape to surround the analog-to-

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Chen et al. (US 2008/0157344 A1) discloses the bumps on IC chip package assembly (Fig. 3B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625